Name: Commission Regulation (EEC) No 1481/81 of 1 June 1981 altering the rate of the refund applicable to isoglucose exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/28 Official Journal of the European Communities 2. 6 . 81 COMMISSION REGULATION (EEC) No 1481/81 of 1 June 1981 altering the rate of the refund applicable to isoglucose exported in the form of goods not covered by Annex II to the Treaty that the export refund applicable to isoglucose at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose ('), as last amended by Regulation (EEC) No 387/81 (2), and in particular the third sub ­ paragraph of Article 4 (2) and Article 4 (5) thereof, Whereas the rate of the refund applicable from 1 June 1981 to isoglucose exported in the form of goods not covered by Annex II to the Treaty was fixed by Regu ­ lation (EEC) No 1436/81 (3) ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 1436/81 to the information at present available to the Commission The rate of the refund fixed by Regulation (EEC) No 1436/81 for isoglucose exported in the form of goods listed in the Annex to Regulation (EEC) No 1 1 1 1 /77 is hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 2 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 June 1981 . For the Commission - Karl -Heinz NARJES Member of the Commission (') OJ No L 134, 28 . 5 . 1977, p . 4 . (2) OJ No L 44, 17 . 2 . 1981 , p . 1 . (3) OJ No L 142, 28 . 5 . 1981 , p . 47 . 2. 6 . 81 Official Journal of the European Communities No L 144/29 ANNEX to the Commission Regulation of 1 June 1981 altering the rate of the refund applicable to isoglucose exported in the form of goods not covered by Annex II to the Treaty (ECU) Amount of refund CCT heading No Description for 100 kg of dry matter 17.02 D I Isoglucose 500